In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-667V
                                    Filed: December 3, 2015
                                         UNPUBLISHED

****************************
JANE GOERING,                           *
                                        *
                    Petitioner,         *     Joint Stipulation on Damages;
                                        *     Influenza Vaccine; Shoulder Injury
                                        *     Related to Vaccine Administration;
SECRETARY OF HEALTH                     *     (“SIRVA”); Palindromic Rheumatism;
AND HUMAN SERVICES,                     *     Special Processing Unit (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Traci Patton, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On July 29, 2014, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine
Act”]. Petitioner alleges that “[a]s a result of receiving the flu vaccination on December
17, 2012, [she] suffered a shoulder injury related to vaccine administration (“SIRVA”)
and continues to suffer palindromic rheumatism.” Petition at 1. Petitioner further
alleges that she received a vaccine found on the Vaccine Injury Table within the United
States, that she suffered the residual effects of her injury for more than six months, and
that no lawsuits have been filed or settlements or awards accepted for her injury.
Petition at 8; Stipulation¶¶ 1, 3, 5. “Respondent concedes that the flu vaccine caused
petitioner to suffer a shoulder injury (“SIRVA”), but respondent denies that the flu
vaccine caused petitioner to suffer any other injury or condition, including but not limited
to palindromic rheumatism.” Stipulation, ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on December 3, 2015, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

        A lump sum of $90,000.00 in the form of a check payable to petitioner.
        Stipulation, ¶ 8. This amount represents compensation for all items of damages
        that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    2
Case 1:14-vv-00667-UNJ Document 28 Filed 12/03/15 Page 1 of 5
Case 1:14-vv-00667-UNJ Document 28 Filed 12/03/15 Page 2 of 5
Case 1:14-vv-00667-UNJ Document 28 Filed 12/03/15 Page 3 of 5
Case 1:14-vv-00667-UNJ Document 28 Filed 12/03/15 Page 4 of 5
Case 1:14-vv-00667-UNJ Document 28 Filed 12/03/15 Page 5 of 5